Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed on January 18, 2022 is acknowledged.  Claims 1-3, 5 and 15 are currently pending. Claims 1, 5 and 15 have been amended.  Claims 2-3 were previously withdrawn.  Claims 1, 5 and 15 are currently under examination. 
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ming He on February 8, 2022.

3.	This office action is responsive to Applicant’s response filed January 18, 2022.  All rejections of record are withdrawn in view of Applicant’s response.  Claims 2-3 have been rejoined.  In view of the Examiner’s amendment as set forth below, claims 1-3 and 5 are allowed.

4.	The application has been amended as follows:

In the claims:

Claim 1 (currently Amended): a method of treating bladder cancer comprising administering  to a subject in need thereof an effective amount of nitroxoline, an analogue or pharmaceutically acceptable salt thereof, and an effective amount of an immunotherapy agent, wherein the combination of nitroxoline, the analogue or pharmaceutically acceptable salt thereof and the immunotherapy agent results in a synergistic effect, wherein the analogue is selected from the group consisting of oxyquinoline, clioquinol, and iodoquinol, and wherein the immunotherapy agent is an anti-PD-1 (programmed cell death protein 1) antibody or an antigen binding fragment thereof, an anti-PD-L1 (programmed cell death ligand 1) antibody or an antigen binding fragment thereof, or a Bacillus Calmette-Guerin (BCG) therapy. 

Claims 15 (canceled).

Rejoinder
5.	Claims 1 and 5 are directed to an allowable method. The scope of claims 2 and 3 overlap with the teachings of 1 and 5.  Thus, under further consideration, Claims 2 and 3 are rejoined.  Claims 1-3 and 5 are being examined in this application and are allowed.

	


There is no compelling evidence in the prior art (other than possibly additive effects) that one should administer the combination with the expectation of synergy. 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        February 10, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645